— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered May 13, 1991, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support a finding that the complainant suffered "serious physical injury” is both unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Blunt, 176 AD2d 741) and meritless. The victim was shot at close range and had to undergo surgery for the removal of buckshot. The circumstances of this case leave no doubt that the defendant suffered a "serious physical injury” (see, Penal Law § 10.00 [10]; People v Greene, 111 AD2d 183).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, O’Brien and Copertino, JJ., concur.